Citation Nr: 1455714	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and S. A.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2004 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for TBI and awarded an initial 10 percent rating, effective April 6, 2010.

In July 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  Subsequent to the July 2014 Board hearing, the appellant submitted additional evidence accompanied  by a waiver of his right to its initial consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 19.9, 20.1304(c) (2014). 

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA Examination

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected traumatic brain injury.  Specifically he has asserted that he has dizziness and that the severity of his associated migraine headaches has increased.  The most recent VA examination of record relating to this disability is from May 2010, at which point the Veteran's headaches were characterized as moderately severe, but not prostrating in nature.  Subsequent to this examination, in a June 2011 VA treatment record, the Veteran asserted that he experiences migraine headaches daily to every other day with a intensity of 6 out of 10.  During the July 2014 Board hearing, the Veteran stated that he has to take off from work three to five days a month because of his headaches.  Subsequent to the July 2014 Board hearing, the Veteran submitted evidence that his headaches reach the severity of 10 out of 10.

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As noted above, evidence presented subsequent to the VA examinations indicates increased symptomatology regarding the Veteran's migraine headaches and traumatic brain injury.  Therefore, a new VA examination should be ordered to document the current severity of these service-connected traumatic brain injury.

Treatment Records

During the 2014 Board hearing, the Veteran reported that he is currently being treated for his TBI at the James J. Howard VA Community-based Outpatient Clinic (COBC) in Brick, New Jersey.  The Board notes that the most recent VA treatment record in the claims file are from the East Orange VA Medical Center (VAMC) dated from February 2009 to June 2011.  Aside from VA examination reports and medication information, no subsequent VA treatment records follow.  VA treatment records regarding the Veteran's TBI symptoms are relevant to his claim for an increased rating and are constructively of record.  On remand, efforts must be taken to associate the outstanding VA treatment records with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all outstanding VA treatment records from all treating VA facilities, to include the James J. Howard VA COBC and the East Orange VAMC) pertaining to any treatment the Veteran has received for his traumatic brain injury including migraine headaches and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Then schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his service-connected TBI.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is requested to identify all current residuals and symptoms attributable to the service-connected TBI and to address the functional and occupational impact of the disability.  

The examiner should describe all symptomatology related to the Veteran's migraine headaches.  The examiner should also describe the severity, duration, and frequency of the headaches.  If the Veteran is found to have prostrating attacks of headaches, the examiner should report the frequency of these prostrating attacks and when they began to manifest based upon the Veteran's statements as well as a review of the VA treatment records.  The examiner should also determine whether the Veteran's headaches are productive of severe economic inadaptability. 

The examiner must include in the examination report the rationale for any opinion expressed.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a higher initial rating for TBI, to include the question of entitlement to a separate rating for migraine headaches, in light of all pertinent evidence (to include any evidence received since the June 2013 supplemental statement of the case (SSOC)) is appropriate.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




